Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about September 8, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding hearing that he had committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 12 months, affirmed, without costs.
The determination of “substantial pain,” one of the bases for establishing the “physical injury” element of the assault charge, is generally one for the factfinder (see People v Guidice, 83 NY2d 630, 636 [1994]), who is owed great deference, being in a position to observe witnesses describing the subjective pain they felt (see People v Bleakley, 69 NY2d 490, 495 [1987]). The complainant was punched in the face and other parts of the body, kicked and bitten, and he wound up on the ground. He was treated at the emergency room for his contusions and cut lip, and was given antibiotics for the bite wounds and Motrin for his headache, which continued to the next day. The totality of such injuries amounts to more than “ ‘petty slaps, shoves, kicks and the like,’ ” and therefore the finding of “substantial pain” was supported by sufficient evidence and was not against the weight of the evidence (see Matter of Philip A., 49 NY2d 198, 200 [1980]).
The evidence also established the mental states for both assault and menacing, in that appellant intended to cause physical injury and also intended to place the victim in fear of physical injury; under the facts presented, there was nothing inconsistent about the two mental states. Concur—Buckley, P.J., Nardelli and Williams, JJ.